DETAILED ACTION
	The following is a response to the amendment filed 5/19/2021 which has been entered.
Response to Amendment
	The 102 and 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.

Election/Restrictions
Claims 1-6 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 6/9/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 10, directed to one of the non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Allowable Subject Matter
Claims 1-6 and 10 are allowed.





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel P. Lent on 5/26/2021.
The application has been amended as follows: 
-Claims 7-9 have been cancelled.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-A reducer having a fixed housing containing a motor; a rotation housing rotatably supported by the fixed housing via a bearing at an outer surface of a one-end wall of the fixed housing; and multi-stage planetary gear mechanisms configured to decelerate a rotation of the motor and transmit the decelerated rotation to the rotation housing, the multi-stage mechanisms having a final-stage planetary gear mechanism located at a downstream position in a direction in which motive power is transmitted, the final-stage mechanism having a planetary gear rotatably supported by a planetary gear shaft that is only supported at one end of the gear shaft by the end wall of the fixed housing such that an opposite end of the gear shaft is not supported by the end wall, wherein the multi-stage mechanism has a first-stage planetary gear mechanism located in an upstream position in the direction in which the motive power is transmitted and wherein the motor has an output shaft coaxially arranged with a transmission axis that is connected to a carrier of the first planetary mechanism and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 27, 2021